DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
12/14/2021. In Applicant’s amendment, claims 1-4, 7, 11, 13-14, 16, and 18-20 were amended.
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are maintained.
Response to Arguments
Applicant’s 35 USC 101 rebuttal arguments and amendments have been fully considered but they are not persuasive to overcome the rejection.
Applicant argues on p. 14-15 that the currently amended independent claims, integrate the allegedly recited judicial exception into a practical application that improves the functioning of a computer by reducing computational time and processing while determining personalized market shares of individual users with incomplete interaction data by utilizing a multivariate-based transition probability model. Examiner respectfully disagrees. Applicant’s claimed improvement is not directed to the improvement of computer functionality or capability but rather, an improvement to the abstract idea of generating an analytics tool using a personalized market share.
Applicant argues on p. 15 that the currently amended independent claims are patent-eligible for reciting a practical application that flexibly and efficiently determines personalized market shares of users with less complex data and often with incomplete data. Examiner respectfully disagrees. Flexibly and efficiently determining personalized market shares of users with less complex data and with incomplete data is not indicative of an improvement to the function of a computer or to any other technology or technical field, applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory computer-readable medium”). Claims 11-17 are directed toward the statutory category of a machine (reciting a “system”). Claims 18-20 are directed toward the statutory category of a process (reciting a “method”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 18 are directed to an abstract idea by reciting to infer one or more observable conversions within a product category from hit-level interactions from clickstream data corresponding to an individual user and conversion interactions from the clickstream data, wherein the clickstream data is associated with a company; determine a personalized market share of the individual user between the company and competitors of the company for the product category based on at least the one or more observable conversions utilizing a multivariate-based transition probability model without utilizing interaction data corresponding to the individual user from the competitors of the company; […]. The claims are considered abstract because these steps recite mental processes including concepts performed in the human mind, an observation, evaluation, judgment, opinion characterized by the recited inferring of an observable conversion from 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a computing device; one or more memory devices; one or more server devices; generate a graphical user interface to display personalized customer statistics for the individual user based on the personalized market share determined using the clickstream data) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10, 12-17, and 19-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP
2106.05(f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiba et al, Time-Varying Transition Probability Matrix Estimation and Its Application to Brand Share Analysis, 2017.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624